                             Case 2:20-cr-00092-SSV-KWR Document 1-5 Filed 09/18/20 Page 1 of 1
                                                                                                                                                        ,18
                                                                                                                                               PER            U.S,C. 3170
                                    DEFENDANT INFORMATION REI.ATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 BY:      flrNFoRMAroN Z] rNDrcrMENr                                                   CASE NO

Matter

l-l
           Sealed:
      Pre-lndictment
                         !      Juvenite E
                             Plea   n
                                                  Other tnan Juvenite

                                          Superseding E      Defendant Added
                                                                                               USA vs.
                                                                                                              AISHA THOMPSON
                                                                                                                                                          92
                                                                                        Defendant:
                                        E tndictment I       CnargeslCounts Added
                                        I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                            Address:             *"*..SECT.m [}1AG.4
 UNITED STATES DISTRIcT                  CoURT EASTERN
 DISTRICT OF rOUtStRrun                             Divisional Office

                                          Patty Ortiz
Name and Office of Person
Furnishing lnformation on
THIS FORM
 Name of Asst.
                                             U.S. Atty     Other U.S. Agency
                                           Phone No. (504 ) 680-3159                        tr       lnterpreterRequired Dialect:
 U.S.     Attorney           Brian M. Klebba
 (if assigned)                                                                               Birth
                                                                                                       1977
                                                                                                                                      E    wtate          fl   Rtien
                                                                                             Date                                     Zl   Femate         (if applicable)

 Name of Complainant Agency, or Person (& Title, if any)
                                                                                                                               xxx_xx_   4767
    Federal Bureau of lnvestigation, SA Robert Orvin                                         Social Security Number

      n      person is awaiting trial in another Federal or State Court
             (grve name ot coun)
                                                                                                                              DEFENDANT



              this person/proceeding transferred from another district
                                                                                        lssue:            n    Warrrnl [lsummons
      -
      u       per (circle one) FRCrP 20, 21 ot 40. Show District
                                                                                        Location Status:
                                                                                        Arrest     Date-               or Date Transferred to Federal   Custody_
             this is a reprosecution of charges
             previously dismissed which were                                                 E       Currently in FederalCustody
             dismissed on motion of:

              E
                                                                                             l-l     Currently in State Custody
                    u.s. nttv   E   Defense
                                                                   SHOW                                E      writ Required
           this prosecution relates to a
           pending case involving this same
                                                                 DOCKET NO
                                                                                             E       Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                             tr      Fugitive
           Clerk.)
    n      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                                 MAG. JUDGE
                                                                  CASE NO.             Defense Counsel (if any)
           regarding this defendant were
           recorded under                                                                      I reo ! cln !                       nelo
Place of          Orleans Parish
                                                                                                      !       Appointed on Target Letter
offense                                                 County


                                                                                        f] ff i. report amends AO 257 previously submitted
          OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total # of          Counts 4                    (for this defendant onty)

Otfense                    Title & Section/'
Level (1, 3, 4)
                         (Pettv                                                                    Description of Offense Charged                               Count(s)
                               ='l / Misdemeanor = 3 / Felonv = 4)
4                 Title 18 USC Section 371                                     Conspiracy to Commit Mail Fraud                                                   I
4                 Title 18 USC Section 1341                                    Mail Fraud                                                                        5-7
